Citation Nr: 0424902	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
mid-shaft fracture of the second left metatarsal, 
superimposed on pes cavus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a distal shaft fracture of the third right metatarsal, 
superimposed on pes cavus.  

3.  Entitlement to an annual clothing allowance pursuant to 
38 U.S.C.A. § 1162 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1944 
to November 1944.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
case was remanded in September 2002 .
 
The claim of entitlement to an annual clothing allowance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In a February 2000 rating decision the RO recharacterized the 
veteran's service-connected residuals of a mid-shaft fracture 
of the second left metatarsal as superimposed on pes cavus, 
and recharacterized the service-connected residuals of a 
distal shaft fracture of the third right metatarsal as 
superimposed on pes cavus.  However, the veteran has never 
been and he is not service connected for pes cavus of either 
foot.  If the veteran wishes to pursue entitlement to service 
connection for pes cavus of either foot he may do so.  The 
veteran has not, however, raised that claim. So long as pes 
cavus of both feet are not service connected, the veteran's 
service-connected foot disorders, as styled above, will not 
be rated on the basis of pes cavus.  Thus, while the RO 
considered rating the veteran's service-connected foot 
disorders under 38 C.F.R. § 4.71a, Diagnostic Code 5278, for 
pes cavus, the Board considers that to be an inappropriate 
rating code.  The service-connected foot disorders are here 
rated as foot injuries under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003), and addressed as such below.  


FINDINGS OF FACT

1.  The veteran's residuals of a mid-shaft fracture of the 
second left metatarsal, superimposed on pes cavus, are not 
more than moderately disabling.

2.  The veteran's residuals of a distal shaft fracture of the 
third right metatarsal, superimposed on pes cavus, are 
moderately but not moderately severely disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a mid-shaft fracture of the second left 
metatarsal, superimposed on pes cavus, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.40, 4.45. 4.71a, Diagnostic Code 5284 
(2003).

2.  The criteria for a rating of 10 percent, but no more, for 
residuals of  a distal shaft fracture of the third right 
metatarsal, superimposed on pes cavus, are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.40, 
4.45. 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  Pursuant to the VCAA, VA is to 
provide notice of the evidence that has been obtained by VA, 
notice of evidence that is not of record and still necessary 
to substantiate the appealed claims, notice of what portion 
of that evidence VA will secure, notice of what portion of 
that evidence the claimant is expected to provide, and notice 
that the claimant should provide any additional evidence he 
may have in furtherance of his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO has fulfilled these requirements in this case, with 
regard to the appealed increased rating claims.  In a 
September 2002 development letter the veteran was notified of 
the pertinent evidence that had been obtained in furtherance 
of his claim, and was notified that VA would obtain all 
pertinent federal and private medical records and evidence 
provided that he identified such pertinent evidence.  The RO 
also requested that the veteran provide information regarding 
any pertinent evidence, and provide an authorization to 
obtain pertinent private medical records.  The veteran was 
specifically requested to provide information and 
authorization for VA to obtain records of any private medical 
care.  The veteran in an August 2003 contact with his 
representative reported that he was in the process of 
obtaining additional medical records and opinions.  
Ultimately, the veteran did not identify any additional 
evidence, and he failed to submit any evidence.  His failure 
to submit such evidence is cannot be considered prejudicial.  
Simply put, "the duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Furthermore, while the VA does have a duty to assist 
the veteran (appellant) in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

With regard to assisting the appellant in obtaining evidence 
in support of his claim, service medical records, VA 
treatment records, and private medical records are of record.  
They included treatment records of John Van Wu, M.D., a 
private physician whose treatment record was associated with 
the claims folder in June 2002, together with a letter from 
Dr. Wu addressing the veteran's foot disorders.  The veteran 
testified at a June 2002 Travel Board hearing, and a 
transcript of that hearing is associated with the claims 
folder.  The veteran was afforded VA foot examinations in 
February 2001 and November 2002 to assess the nature and 
severity of his claimed disorders on appeal.  All records 
indicated to be pertinent to the veteran's claims on appeal 
have been requested, and all records received have been 
associated with the claims folder.  

The Board observes that while the September 2002 remand 
directed that the veteran be examined by a podiatrist, the 
November 2002 VA examination was instead conducted by an 
orthopedic consultant.  Since both orthopedists and 
podiatrists are trained in the diagnosis, treatment and 
evaluation of foot disorders, and since both are competent to 
conduct foot examinations, the Board finds any error in 
having the veteran examined by an orthopedist to be harmless.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio.
 
The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no such error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased Rating Claims

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of a mid-shaft fracture of the second 
left metatarsal, superimposed on pes cavus, and residuals of 
a distal shaft fracture of the third right metatarsal, 
superimposed on pes cavus, are appropriately rated as foot 
injuries under Diagnostic Code 5284.  Under Diagnostic Code 
5284, where the injury is moderate a 10 percent rating is 
assigned, and a 20 percent rating is assigned for moderately 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

At a February 2001 VA examination the examiner failed to 
differentiate residuals of a mid-shaft fracture of the second 
left metatarsal, superimposed on pes cavus, and residuals of 
a distal shaft fracture of the third right metatarsal, 
superimposed on pes cavus, from other nonservice-connected 
disorders.  Thus while the examiner noted the veteran's 
complaints of constant pain at the bottom of the feet which 
increased with walking, the clinical findings addressing 
bilateral hallux valgus deformities are of little use in 
addressing the nature or severity of the veteran's service-
connected disorders.  February 2001 X-rays showed hallux 
valgus deformities but no other significant findings.  

A June 2002 X-ray evaluation of the veteran's feet by a 
private radiologist for a treatment evaluation by Dr. John V. 
Wu, revealed a metatarsus varus hallux valgus deformity with 
degenerative changes of the first metatarsophalangeal joint 
of the right foot.  No acute fracture or dislocation was 
visualized.  X-rays of the left foot revealed mild 
degenerative changes of the first metatarsophalangeal joint, 
and a lucency within the proximal diaphysis of the third and 
fourth metatarsals, possibly representing old screw holes or 
healed fractures.  

In a June 2002 letter, Dr. Wu informed that he was treating 
the veteran for both chronic foot pain and right knee pain.  
The physician noted that the veteran had undergone physical 
therapy and ultrasound treatment but still had persistent 
severe pain.  The physician noted the above X-ray findings, 
but made no further assessment as to the nature or severity 
of the veteran's service-connected residuals of a mid-shaft 
fracture of the second left metatarsal, superimposed on pes 
cavus, and residuals of a distal shaft fracture of the third 
right metatarsal, superimposed on pes cavus.  In the absence 
of a specific assessment of the severity of the veteran's 
service-connected disorders, this physician's letter is of 
little use in the current adjudication.  

In VA outpatient treatment records in November 2001 and June 
2002, the treating podiatrist recorded treatment for painful 
tylomas on the left foot.  In both records, the podiatrist 
noted that the veteran wore orthotics consisting of 
metatarsal bars and a heel lift on the right.  On examination 
there was some pain on palpation of the metatarsal heads, and 
some pain with motion of the mid tarsal joint.  There was 
significant pain with palpation of the sinus tarsi 
bilaterally, more so on the left.  Pain was also elicited 
with range of motion of the first metatarsophalangeal joints 
bilaterally.  There were no signs of edema, ecchymosis, or 
erythema.  The podiatrist assessed plantar tylomas of the 
left foot, metatarsalgia and mid tarsal degenerative joint 
disease, cavus type foot, and history of bilateral metatarsal 
fractures.  The podiatrist found a large degree of rearfoot 
varus bilaterally, and ankle equinus bilaterally.  The left 
foot tylomas were debrided, and bilateral foot orthotics were 
continued.  The podiatrist noted that the veteran was not 
taking non-steroidal anti-inflammatory drugs due to 
gastrointestinal difficulties.  

The veteran received treatment for various other 
musculoskeletal disabilities at the La Junta VA clinic in 
2002 and 2003.  During this period the veteran was treated 
once for his feet, in July 2003, when painful tylomas of the 
left foot were debrided.  The veteran complained of some pain 
of the metatarsal heads.  He continued to wear foot 
orthotics.  On examination, tylomas of the left hallux and 
the first metatarsal phalangeal joint were noted.  There were 
no signs of edema, ecchymosis, or erythema in either foot.  
Other objective podiatric findings were essentially unchanged 
from those noted upon treatment in November 2001 and June 
2002.  The treating podiatrist assessed plantar tylomas of 
the left foot, metatarsalgia/mid tarsal degenerative joint 
disease, cavus foot type, and history of bilateral metatarsal 
fractures.  

At a November 2002 VA examination, the veteran's medical 
records were reviewed and his history was noted.  Use of a 
metatarsal bar for perceived metatarsalgia was noted.  The 
veteran reported life-long deformity of both feet, but 
reported fractures of the second metatarsal on the left and 
the third metatarsal on the right sustained in parachute 
jumping in service.  The veteran complained of ongoing pain 
in the feet despite treatment and healing of the fractures in 
service.  He complained of pain with weight-bearing over the 
metatarsal regions of the feet, with equal pain left and 
right, increased by prolonged standing, walking, or lifting.  
He denied ankle swelling or deformity, and also denied 
numbness, tingling or weakness in the feet.  

Upon examination, there was normal range of motion of both 
ankles without tenderness, swelling, or deformity.  Subtalar 
joints were supple bilaterally, with inversion and eversion 
to 15 degrees bilaterally.  There was no tenderness, 
deformity, or swelling about the subtalar joints.  A mild 
increase in normal arch was noted with and without weight-
bearing.  There was normal inversion and eversion strength 
without fatigability or weakness.  There was some mild 
tenderness along the medial borders of both feet, and a very 
small callus along the medial side of the first metatarsal 
head bilaterally.  There were no plantar callosities along 
the lesser metatarsal heads, though there was mild to 
moderate tenderness to palpation bilaterally inferiorly along 
the metatarsal heads.  Motion was normal in the metatarsal 
phalangeal joints, the proximal interphalangeal joints, and 
the distal interphalangeal joints.  There was mildly 
increased pain with resisted motion of the metatarsal 
phalangeal joints bilaterally, but without incoordination or 
weakness.  There were no pains with weight-bearing and no 
antalgic gait.  The examiner diagnosed old healed fractures.  
The examiner also diagnosed mild pes cavus bilaterally with 
secondary metatarsalgia.  The examiner assessed that the 
veteran's bilateral foot condition was mild, with no fixed 
deformities found.  The examiner specifically noted that 
there was not a significant amount of fatigability, weakness, 
or incoordination upon motion in the feet.  There was some 
pain on motion particularly at the metatarsal phalangeal 
joints of the lesser toes of both feet.  The examiner 
characterized the pain on motion as equating to an additional 
five degree range of motion loss at the metatarsal phalangeal 
joints of the lesser toes.  The examiner further assessed 
that extensive standing or walking would be mild to 
moderately impaired by pain on motion.  The examiner 
commented that the veteran's complaints of pain on motion did 
correlate with his physical findings.  

In this case, the November 2002 examination report indicates, 
the veteran's bilateral residuals of mid-shaft metatarsal 
fractures, of the left second metatarsal and the right third 
metatarsal, have resulted in no more than a moderate foot 
injury.  Indeed, that examiner noted that the effect of pain 
found on general foot functioning was mild, and was not 
assessed to be more than moderate.  The Board here considers 
pain affecting motion, since that appears to be the principal 
symptom of the veteran's fracture residuals.  However, the 
Board concludes, based on the 2002 VA compensation examiner's 
findings, that residual pain due to these healed fractures 
does not result in additional significant functional loss due 
to pain on undertaking motion, weakened movement, 
fatigability, and incoordination, beyond that for which 
moderate injury has been found.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

VA outpatient treatment findings have been consistent with 
those of the VA examination in 2002.  While the veteran 
testified to greater severity of pain and greater impairment 
of functioning at a June 2002 hearing, this has not been 
supported by medical findings.  Despite the veteran's 
complaints of considerable pain, significant functional 
impairment due to residuals of a mid-shaft fracture of the 
second left metatarsal, superimposed on pes cavus, or 
residuals of a distal shaft fracture of the third right 
metatarsal, superimposed on pes cavus, including based on 
pain affecting functioning, are not supported by objective 
medical findings.  Lay testimony is not competent evidence to 
support contentions of medical causation or medical 
diagnosis; competent medical evidence is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Further, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation greater than the 10 percent 
rating assigned for residuals of a mid-shaft fracture of the 
second left metatarsal, superimposed on pes cavus, based 
largely on the absence of medical evidence to support the 
conclusion that moderately severe foot injury is present.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.   Because 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence does favor a 10 percent disability evaluation 
for residuals of a distal shaft fracture of the third right 
metatarsal, superimposed on pes cavus, based on moderate foot 
injury.  The preponderance of the evidence, however, is 
against assignment of a still higher evaluation, based on the 
absence of evidence of a moderately severe right foot 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
benefit of doubt doctrine thus does not apply to favor the 
grant of a still higher rating than 10 percent for residuals 
of a distal shaft fracture of the third right metatarsal, 
superimposed on pes cavus.  38 U.S.C.A. § 5107(b); Gilbert.  


ORDER

Entitlement to an increased rating for residuals of a mid-
shaft fracture of the second left metatarsal, superimposed on 
pes cavus, is denied.  

A 10 percent rating for residuals of a distal shaft fracture 
of the third right metatarsal, superimposed on pes cavus, is 
granted subject to the law and regulations governing the 
payment of monetary awards.


REMAND

As noted in the Board's September 2002 Remand, the RO in a 
February 2002 decision denied entitlement to a clothing 
allowance.  The veteran in April 2002 submitted a notice of 
disagreement with that decision.  Thereafter, a statement of 
the case should have been issued to allow the veteran to 
perfect an appeal of that claim, but was not issued.  Despite 
the Board's September 2002 instruction, a statement of the 
case has yet to be issued.  Accordingly, further development 
is again required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again remanded for the following 
action:

Appropriate action, including the 
issuance of a statement of the case that 
complies with the notice and duty to 
assist provisions of the VCAA, as well 
as notification of the veteran's 
appellate rights on the issue of 
entitlement to an annual clothing 
allowance are necessary.  38 C.F.R. § 
19.26 (2003).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to 
the February 2002 decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2003).



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



